PER CURIAM:
El apelante fue convicto de robo. Señala como primer error el que la acusación no imputaba cielito. La acusación le imputó que sustrajo de la persona de Pedro Díaz Viera varias prendas y dinero contra la voluntad de éste y por medio de fuerza, violencia y coacción. Su argu-mento es que la acusación no alega que se apoderase de bienes muebles 'pertenecientes a otra persona.
*557No le asiste la razón, y el problema surge de una traducción incorrecta del Art. 238 del Código Penal. La versión en inglés (Art. 211 de California) de donde se adoptó, reza así: “Robbery is the felonious taking of personal property in the 'possession of another, from his person. . . .” La frase “in the possession of another” se tradujo incorrectamente “perteneciente a otro”. El fiscal no tendría que probar el título dominical de los bienes en la persona asaltada. Véase: Pueblo v. Ríos Fernandini, 92 D.P.R. 810 (1965).
El otro error señalado se refiere a la suficiencia de la prueba. Según fue creída demostró que el apelante, acompañado de otro, se le enfrentaron al perjudicado en la Avenida Condado de Santurce. El compañero sacó un arma y bajo •intimidación y amenaza hizo que la víctima le entregara varias prendas y $2.00 en efectivo que tenía. El apelante no realizó acto alguno directamente, pero permaneció allí pegado mientras el otro realizaba el atraco, y ambos se fueron juntos. Una hora después, cuando los sorprendió la policía, aún estaban juntos en un bar, y el atacante enseñaba las prendas al apelante.
Bajo el Art. 36 del Código Penal el apelante era un coautor, o cuando menos, era un cómplice bajo el Art. 37, igual-mente castigado.

Se confirmará la sentencia condenatoria apelada.

El Juez Asociado Señor Belaval no intervino.